Dismissed and Memorandum Opinion filed April 30, 2019.




                                            In The

                        Fourteenth Court of Appeals

                                   NO. 14-19-00244-CV

                          DARRELL J. HARPER, Appellant

                                               V.
     HARRIS COUNTY TAX ASSESSOR-COLLECTOR, ANN HARRIS
                     BENNETT, Appellee

                       On Appeal from the 152nd District Court
                                Harris County, Texas
                          Trial Court Cause No. 2017-77474

                              MEMORANDUM OPINION

       Appellant has been declared a vexatious litigant and is prohibited from filing
new litigation in a Texas state court without permission from the local administrative
judge.1 See Tex. Civ. Prac. & Rem. Code Ann. § 11.102. On November 19, 2018,


       1
         The vexatious-litigant order was signed on January 20, 2014, by the 201st District Court
of Travis County in cause number D-1-GN-14-004334. The order was subsumed by the final
judgment, signed on May 29, 2015. The Austin Court of Appeals affirmed the judgment, expressly
concluding it had no basis to reverse the vexatious-litigant declaration. Harper v. State, No. 03-
appellant tendered a request to file new litigation against appellee. The
administrative judge denied appellant’s request on February 28, 2019. The order of
denial states appellant “may appeal this decision by writ of mandamus to an appellate
court.”

      Appellant now attempts to appeal the administrative judge’s order. An order
denying a vexatious litigant permission to file suit “is not grounds for appeal, except
that the litigant may apply for a writ of mandamus with the court of appeals not later
than the 30th day after the date of the decision.” Tex. Civ. Prac. & Rem. Code Ann.
§ 11.102(f).

      On April 9, 2019, this court notified the parties of its intention to dismiss the
appeal for lack of jurisdiction unless a response was filed showing meritorious
grounds for continuing the appeal. Tex. R. App. P. 42.3(a). Appellant’s response
does not demonstrate that we have jurisdiction to hear his appeal.

      The appeal is dismissed for lack of jurisdiction.



                                    PER CURIAM



Panel consists of Justices Wise, Jewell, and Hassan.




15-00405-CV, 2016 WL 4628067 (Tex. App.—Austin Aug. 30, 2016, pet. denied) (mem. op.).

                                           2